BARHAM, Justice
(dissenting).
The relator, Aaron M. Kohn, refused to answer a question propounded to, ,him by a *247grand jury empaneled in Orleans Parish for the six-month term from September, 1967, to March, 1968. The district court found him in contempt and sentenced him as follows:
“* * * Mr. ICohn, it is the judgment of this Court that you are in contempt. And, it now becomes my duty to sentence you for this contempt. I am going to sentence yoti under the last paragraph of Article 25 [C.Cr.P.], to be imprisoned in the Parish Prison until you decide to answer this question. * * * ”
A stay of sentence and certiorari were granted by this court.
The State seriously contends that the matter is now moot since the grand jury which subpoenaed relator and to which he was ordered to answer was discharged March 6, 1968. The majority holds that the question presented to this court is not moot for the reason that:
“* * * We find the record insufficient, however, to establish the imprisonment was conditioned upon relator’s disclosing the name of the informer only to that particular Grand Jury. Insofar as the record shows, the relator could comply by furnishing the information to the succeeding Grand Jury. Hence, we reject the allegation that the case is moot.”
The majority is viewing with too much concern the record rather than the law for the answer to the question of whether this case is moot.
Article 25 of the Code of Criminal Procedure reads:
“* * * When a contempt of court consists of the omission to perform an act which is yet in the power of the person charged with contempt to perform, he may be imprisoned until he performs it, and in such a case this shall be specified in the court’s order.”
The district court not only specified an indeterminate sentence conditioned upon relator’s compliance with the court order, but cited the exact statutory authority for imposition of such a sentence. The court had only one purpose in imposing this sentence, and it used the appropriate means for its accomplishment.
A grand jury for the Parish of Orleans, which has power and authority only for a limited and specified period of time, had required certain information of relator who had been called to testify before it. The court in an attempt to have the information conveyed to that grand jury imposed a persuasive and coercive sentence for contempt. It has been repeatedly held that this type of proceeding is a civil contempt proceeding, and that the sentence is prospective and is imposed as coercion to act, as opposed to punishment for wrongful act or omission.
*249“* * * And the judgments imposed conditional imprisonment for the obvious purpose of compelling the witnesses to obey the orders to testify. When the petitioners carry ‘the keys of their prison in their own pockets,’ In re Nevitt, 117 F. 448, 461 (C.A. 8th Cir.1902), the action ‘is essentially a civil remedy designed for the benefit of other parties and has quite properly been exercised for centuries to secure compliance with judicial decrees.’ * * *” Shillitani v. United States, 384 U.S. 364, 368, 86 S.Ct. 1531, 1534, 16 L.Ed.2d 622, 626 (1966).
“So far as the coercive part of a contempt sentence is concerned, discharge of the Grand Jury making compliance with the court order impossible has a like effect of voluntary compliance with the order. * * * ” United States v. Levine, 288 F.2d 272, 274 (C.C.A. 2nd 1961).
Shillitani v. United States, supra, is most definitive, and is undoubtedly the law of this land in regard to the question presented to us. The United States Supreme Court said:
“However, the justification for coercive imprisonment as applied to civil contempt depends upon the ability of the contemnor to comply with the court’s order. * * * Where the grand jury has been finally discharged, a contumacious witness can no longer be confined since he then has no further opportunity to purge himself of contempt. Accordingly, the contempt orders entered against Shillitani and Pappadio were improper insofar as they imposed sentences that extended beyond the cessation of the grand jury’s inquiry into petitioners’ activities. Having sought to deal only with civil contempt, the District Courts lacked authority to imprison petitioners for a period longer than the term of the grand jury. * * * Once the grand jury ceases to function, the rationale for civil contempt vanishes, and the contemnor has to be released. * * * ” (384 U.S. p. 371, 86 S.Ct. p. 1536, 16 L.Ed.2d pp. 627-628) (Emphasis supplied.)
Article 414 of the Code of Criminal Procedure provides that:
* * a grand jury in Orleans Parish shall be impaneled on the first' Wednesday of March and September of each year. * * *”
Article 444(A), Code of Criminal Procedure, states:
“A grand jury shall have power to act, concerning a matter, only in one of the following ways:
“ (1) By returning a true bill;
“(2) By returning not a true bill; or
“(3) By pretermitting entirely the matter investigated.
“The grand jury is an accusatory body and not a censor of public morals. It *251shall make no report or recommendation, other than to report its action as aforesaid.
“ ‡ * * * t- * ”
Under constitutional and statutory limitations neither judge nor grand jury may bind a succeeding grand jury. Each grand jury stands alone and acts independently under the specific authority granted it by law. When a grand jury is discharged, all of its authority disappears. Only the positive actions taken pursuant to Article 444(A) of the Code of Criminal Procedure have life thereafter. The grand jury’s investigatory power, accusatory power, and subpoena power all vanish with the cessation of its term. All pending orders and subpoenas become nugatory and fruitless.
The subpoena for Mr. Kohn has no validity now; the order to answer the question is no longer effective; relator cannot purge himself of contempt; and the sentence for contempt cannot be executed. The trial judge could not make any proviso for answer to be given before any subsequent grand jury.
Fortunately for Mr. Kohn, the majority has struck down the contempt sentence when it considered the merits of the case. Suppose their holding on the merits had upheld the sentence. Poor Mr. Kohn would be incarcerated for life, since he could not purge himself. An answer delivered to the judge alone would not cleanse him and entitle him to freedom. The judge could not order another grand jury to accept the answer. No legal remedy would be available to the relator, and he would be at the “mercy” of equity and justice for redress.
The trial court could have punished with a criminal contempt sentence of fixed duration which might extend beyond the grand jury term. It chose, however, to impose the coercive civil contempt sentence which became null and void with the nihility of the grand jury.
It is interesting to note that state decisions have followed the rule that coercive sentences for grand jury contempt become null and extinct when the grand jury term ends. See Ex parte Jackson, 95 Tex.Cr.R. 200, 253 S.W. 287, 28 A.L.R. 1360 (1923); Yates v. Lansing, 9 Johns. 395, 6 Am.Dec. 290; Ex parte Rowe, 7 Cal. 175 (1857); Ex parte Maulsby, 13 Md. 625 (1859); State v. Granchay, 1 Ohio App.2d 307, 204 N.E.2d 562 (1964).
The sentence in the instant case was imposed to allow the relator to purge himself of contempt and to aid that grand jury in its investigation. Since that grand jury is discharged, it has become impossible for the relator to obey the court’s order. Because the grand jury to which the relator should have responded has been discharged, for all practical purposes one of the parties is no longer before this court. Since the *253sentence cannot be executed, that sentence is no longer before this court. When neither party nor subject matter is before the court, there is no longer a case in which the issues can be raised, and therefore the matter is moot.
The majority’s statement that “Insofar as the record shows, the relator could comply by furnishing the information to the succeeding Grand Jury” begs the question. It would be an error of law for the district judge to have issued such an order. It is the law and not the record which is controlling in this case. The majority has disregarded the specific binding authority of the United States Supreme Court and jurisprudence. I respectfully dissent.
SUMMERS and BARHAM, JJ., are of the opinion that a rehearing should be granted.